DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s cancelation of claims 6, and 11-13 overcomes the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-5, 7-10, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is Layson, Jr. et al. (U.S. 5,959,533).  Layson teaches an identification band (see Layson, Figs. 3-5) having a transmission medium (see Layson, Fig. 3: 58), a wireless communication device (see Layson, Fig. 5: 130, 58), and an inlay antenna (see Layson, Fig. 3: 58, Col. 4, Lines 12-13).  Separately, Roper et al. (U.S. 2011/0248853) teaches a processor and memory for tamper detection that are integral with a mounting strap (see Roper, Figs. 8A: 815, Paragraph [0099]).  Further separately, Filipovic et al. (U.S. 2016/0106370 A1) teaches an inlay antenna disposed between layers of the flexible band (see Filipovic, Paragraphs [0054-0055]).  The combination of Layson in view of Roper, in view of Filipovic, however, does not additionally teach a printable multiayer flexible laminated polyethylene film band having an end with an adhesive portion configured to overlap and permanently adhere to another portion of the band to form a loop that is irremovable without tampering, and that the transmission medium extends at least 90% of a length of the band, as is currently required by the Applicant’s amendment for independent claims 1 and 21.  Additionally, it would not have been obvious to one of ordinary skill in the art to modify the combination of Layson in view of Roper, in view of Filipovic to include the additional amended limitations without using improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683